 Case 4:19-cv-04189-LLP Document 18 Filed 03/11/21 Page 1 of 2 PageID #: 174




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION


ALEXANDER HODGE,                                                   4:19-CV-04189-LLP

                        Plaintiff,

        vs.                                              ORDER GRANTING DEFENDANTS’
                                                               MOTION TO STAY
BRENT FLUKE, REBECCA SCHIEFFER,
KRIS VENODSEL, LT. LUCERO, MR.
LOEWE, TE ARCHAMBEAU, TIFFANY
VOIGT, TAMMY DEJONG, UNKNOWN
DEPARTMENT OF CORRECTIONS
EMPLOYEES,

                        Defendants.


       Plaintiff, Alexander Hodge, filed a pro se civil rights lawsuit under 42 U.S.C. § 1983.

Doc. 1. Defendants move to stay discovery until this Court resolves the forthcoming motion for

summary judgment based on qualified immunity. Doc. 15. Defendants also seek an extension of

45 days from the entry of this Order to file their motion for summary judgment. Id.

       “Qualified immunity is an immunity from suit, not simply from liability” and protects

officials from pretrial discovery. Janis v. Biesheuvel, 428 F.3d 795, 800 (8th Cir. 2005) (citing

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). “Unless the plaintiff’s allegations state a claim of

violation of clearly established law, a defendant pleading qualified immunity is entitled to

dismissal before the commencement of discovery.” Mitchell, 472 U.S. at 526 (citing Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). Because Defendants claim they are filing a motion for

summary judgment based on qualified immunity, staying discovery is appropriate. Defendants’

motion to stay discovery is granted. Defendants must file their motion for summary judgment

based on qualified immunity on or before April 9, 2021.
 Case 4:19-cv-04189-LLP Document 18 Filed 03/11/21 Page 2 of 2 PageID #: 175




     Accordingly, it is ORDERED:

     1. That Defendants’ motion to stay, Doc. 15, is granted.

     2. That Defendants must file their motion for summary judgment based

        on qualified immunity and supporting documents on or before April

        9, 2021.

  Dated this WK day of March, 2021.
                                                      BY THE COURT:

ATTEST:                                                ________________________________
MATTHEW W. THELEN, CLERK                               Lawrence L. Piersol
                                                       United States District Judge
_________________________




                                             2
